Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/17/2021. Claims 1-31 have been presented for examination. Claims 1, 13, 22 and 31 have been amended. Claims 1-31 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Coon (Pub. No.: 2003/0141990 A1) in view of Alam (Pub. No.: 2014/0354449 A1) and Lim (Pub. No.: 2019/0019297 A1).
1) In regard to claim 1, Coon disclose the claimed system for providing an emergency vehicle alert (figs. 1-5), comprising:
a first device installed as a part of an emergency vehicle (EV) or attached to the EV (fig. 3), comprising:
one or more sensors (fig. 3: 32) configured to collect EV-related data including a velocity of the EV from the EV (¶0033); 
a first processor (fig. 3: 31) configured to generate a data signal including the EV-related data (¶0033); and
a first transmitter (fig. 3: 37) configured to transmit the data signal to a management server (¶0034); and
the management server in communication with the EV (fig. 4a), comprising:
a receiver (fig. 4A: 41) configured to receive the data signal from the EV (¶0040); 
a second processor (fig. 4A: 42) configured to generate a safety warning signal (¶0043); and
a second transmitter (fig. 4A: 45) configured to transmit the safety warning signal to a second device (fig. 5) installed as a part of another vehicle (figs. 1 and 2: 14) near the EV or attached to the another vehicle (¶0043).

However, Alam discloses it has been known for a server to determine a geofence for the EV based only on the received EV-related data of the data signal, the safety warning signal including geofence information associated with the geofence, and a size of the geofence increasing when the velocity of the EV increases (¶0030 and ¶0078 discloses the server may translate travel time into a location radius based on the relative speed of the mobile communication device; In other words, as the velocity of the vehicle increases the devices from a further distance are alerted, and when the velocity of the vehicle decreases devices within a smaller radius are alerted).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the server of Coon to determine a geofence and transmit the signal to devices within the geofence, as taught by Alam.
One skilled in the art would be motivated to modify Coon as described above in order to only alert vehicles in the path of the emergency vehicle.
 
Furthermore, Lim discloses it has been known in the art to program a processor to determine a geofence based only on received EV-related data (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Coon to determine a geofence based only on received data of the moving device, as taught by Lim.

 
2) In regard to claim 2 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the size of the geofence is varied depending on a type of the EV provided in the EV-related data (Alam ¶0030).

3) In regard to claim 3 (dependent on claim 1), Coon, Alam and Lim further disclose the stem of claim 1, wherein the geofence information comprises a set of location coordinates corresponding to a boundary of the geofence (Coon ¶0051).

4) In regard to claim 4 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the geofence information comprises an indication that can be used by the second device to retrieve the geofence (Coon ¶0041).

5) In regard to claim 5 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, further comprising the second device, the second device comprising:
another receiver configured to receive the safety warning signal (Coon fig. 5); a third processor configured to: determine whether the another vehicle is located within the geofence based on the safety warning signal (Coon fig. 5: 53); control an alert-generation device to perform one or more alert actions when the another vehicle is 

6) In regard to claim 6 (dependent on claim 2), Coon, Alam and Lim further disclose the system of claim 2, wherein the size of the geofence decreases when the velocity of the EV decreases (Alam ¶030 and ¶0078).

7) In regard to claim 7 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the geofence is defined to extend farther in a forward direction of the EV than any other directions (Alam fig. 1A: 125).

8) In regard to claim 8 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the geofence is defined to exclude all locations in a rear direction of the EV (Alam fig. 1A: 125).

9) In regard to claim 9 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the EV-related data further comprise at least one of a location of the EV and an ID of the EV (Coon ¶0023).

10) In regard to claim 10 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein to determine the geofence, the second 

11) In regard to claim 11 (dependent on claim 5), Coon, Alam and Lim further disclose the system of claim 5, wherein the alert actions comprise at least one of an audible warning signal, a visual warning signal to an operator of the another vehicle (Coon ¶0028).

12) In regard to claim 12 (dependent on claim 1), Coon, Alam and Lim further disclose the system of claim 1, wherein the safety warning signal comprises at least one of an ID of the EV, geofence information, a type of the EV, one or more alert actions and a location of the EV (Coon ¶0024).

13) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 2 and the references applied.
 
14) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 2 and the references applied.

15) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claim 2 and the references applied.



17) In regard to claim 17 (dependent on claim 13), claim 17 is rejected and analyzed with respect to claims 2 and 4 and the references applied.

18) In regard to claim 18 (dependent on claim 13), claim 18 is rejected and analyzed with respect to claim 6 and the references applied.

19) In regard to claim 19 (dependent on claim 13), claim 19 is rejected and analyzed with respect to claims 2 and 7 and the references applied.

20) In regard to claim 20 (dependent on claim 13), claim 20 is rejected and analyzed with respect to claims 2 and 7 and the references applied.

21) In regard to claim 21 (dependent on claim 13), claim 21 is rejected and analyzed with respect to claims 2 and 10 and the references applied.

22) In regard to claim 22, claim 22 is rejected and analyzed with respect to claim 2 and the references applied.

23) In regard to claim 23 (dependent on claim 22), claim 23 is rejected and analyzed with respect to claim 2 and the references applied.

24) In regard to claim 24 (dependent on claim 22), claim 24 is rejected and analyzed with respect to claim 2 and the references applied.

25) In regard to claim 25 (dependent on claim 22), claim 25 is rejected and analyzed with respect to claims 2 and 3 and the references applied.

26) In regard to claim 26 (dependent on claim 22), claim 26 is rejected and analyzed with respect to claims 2 and 4 and the references applied.

27) In regard to claim 27 (dependent on claim 22), claim 27 is rejected and analyzed with respect to claims 2 and 6 and the references applied.

28) In regard to claim 28 (dependent on claim 22), claim 28 is rejected and analyzed with respect to claims 2 and 7 and the references applied.

29) In regard to claim 29 (dependent on claim 22), claim 29 is rejected and analyzed with respect to claims 2 and 7 and the references applied.

30) In regard to claim 30 (dependent on claim 22), claim 30 is rejected and analyzed with respect to claims 2 and 10 and the references applied.



Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/CURTIS J KING/Primary Examiner, Art Unit 2684